               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :   CRIMINAL NO. 1:12-CR-9
                                          :
            v.                            :   (Chief Judge Conner)
                                          :
NIJUL QUADIR ALEXANDER (1),               :
                                          :
                   Defendant              :

                                     ORDER

      AND NOW, this 1st day of April, 2019, upon consideration of the motion (Doc.

318) by defendant Nijul Quadir Alexander (“Alexander”) to vacate, set aside, or

correct sentence pursuant to 28 U.S.C. § 2255, it is hereby ORDERED that:

      1.    Alexander’s motion (Doc. 318) to vacate, set aside, or correct sentence
            under 28 U.S.C. § 2255 is DENIED.

      2.    A certificate of appealability is DENIED. See 28 U.S.C. § 2255 Rule
            11(a).

      3.    The Clerk of Court is directed to close the corresponding civil case
            number 1:16-CV-911.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
